Citation Nr: 1455951	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for cervical sprain/cervical spondylosis from February 1, 2008 to June 23, 2011, and in excess of 20 percent from June 24, 2011 to the present.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from July 1975 to August 1979 and from May 1983 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision assigned an initial 10 percent rating for a service-connected cervical spine disorder.  A May 2012 rating decision increased the Veteran's initial disability rating to 20 percent; however, an effective date of June 24, 2011was assigned for the increase.  The Veteran resides within the jurisdiction of the RO in Roanoke, Virginia, and it is from here that the appeal arises.  

The Board remanded the Veteran's claim in June 2011 for additional evidentiary development.  All actions required by the remand have been accomplished, and the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  From February 2008 to June 2011, the Veteran's service-connected cervical spine spondylosis and sprain/strain was productive of limitation of  flexion to 40 degrees, with a combined range of motion greater than 170 degrees; there was no assessed or demonstrated muscle spasm, arthritis, ankylosis, disc disease, spinal curvature, or neurological impairment.  Weakness, incoordination, and fatigability were not reported, and the only significant functional limitation was pain that did not produce additional limitation of motion during repeated testing.  

2.  From June 24, 2011 to the present, the Veteran's service-connected cervical spine spondylosis and sprain/strain was productive of limitation of  flexion to 30 degrees; there was no assessed or demonstrated favorable ankylosis in the entire cervical spine.  Weakness, incoordination, and fatigability were not reported, and the only significant functional limitation was pain that did not produce additional limitation of motion during repeated testing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a service-connected cervical spine disability have not been met for the period from February 1, 2008 to June 23, 2011. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5239 (2010). 

2.  The criteria for a rating in excess of 20 percent for a service-connected cervical spine disability have not been met for the period from June 24, 2011 to the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5239 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In a June 2008 letter, the Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

It is pertinent to note that the Veteran is represented by the Armed Forces Services Corporation, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for an increase in rating.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case. The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided two thorough VA examinations which fully addressed the Veteran's allegations and symptoms, and they are adequate for rating purposes.  As such, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Initial Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed in detail below, a "staged" rating has been assigned in this case, and the Board will discuss both periods under appeal.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Legal Criteria-Initial Ratings (Cervical Spine)

The Veteran's service-connected cervical spine disability is rated 20 percent disabling at present, with a 10 percent disability rating being present from February 2008 (the date of award of service connection) to June 23, 2011.  Diagnostic Codes (DC) 5237 and 5239, which address spondylolisthesis and strain, have been assigned by the RO throughout the appeal.  The Board determines that these are the Codes directly applicable to the disability picture, as for reasons discussed in greater detail below, it is evident that cervical sprain and spondylosis have been the assessed diagnoses associated with the service-connected neck disorder.  The Veteran has not alleged, and the record doesn't demonstrate, that he has ever been diagnosed with arthritis or with degenerative disc disease in the cervical spine.  Accordingly, the regulations provide for evaluation of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239.  

Under the General Rating Formula, a 20 percent rating is warranted, in pertinent part, when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next highest 30 percent rating is available when there has been demonstrated forward flexion of the cervical spine of 15 degrees or less, or, alternatively, there is favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014). 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2014).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Analysis

The Veteran was awarded service connection for a cervical spine disability, initially described as spondylosis, in a February 2008 rating decision.  At that time, a 10 percent disability evaluation was awarded.  The Veteran posited disagreement with the assigned rating, and the appeal followed.  In a June 2011 rating decision, the disability was described as being cervical sprain, and a 20 percent disability evaluation was assigned.  This was subsequent to the Board's 2011 remand order, in which a new, comprehensive VA examination addressing the severity of service-connected neck disablement was sought.  While the higher 20 percent rating was assigned, an effective date of this rating was set to June 24, 2011, the date of the examination offered in concert with the remand order.  As this is later than the effective date of the award of service connection, the RO has created a "staged" initial rating, and the Board will assess entitlement to a higher rating for both periods under appeal.  

February 2008-June 2011

As noted, in June 2011, the Veteran received a comprehensive VA orthopedic examination which formed the basis of the current 20 percent rating.  Prior to this, the Veteran had only been afforded a VA general medical examination in December 2007.  This was prior to the original grant of service connection, and in positing his notice of disagreement, the Veteran, essentially, has made the argument that it did not adequately reflect the level of severity of his disablement.  

In reviewing the report of the 2007 examination, it is noted that range of motion exercises were conducted, and that radiographic tests were also afforded.  The specific findings were flexion to 40 degrees, extension to 30 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 40 degrees.  These findings were not altered via repetitive motion, as it was specifically noted that pain was not present during repeated testing.  The examiner stated that there was no pain, weakness, fatigability, decrease in endurance, incoordination, or "flare-up" claimed, and noted that the Veteran did not manifest motor or sensory abnormality.  X-rays revealed that the Veteran had spondylosis in his neck which was "mild" in nature.  

June 2011 to the Present 

The Board, in a June 2011 remand, noted that the findings of the 2007 VA examination, while not necessarily inadequate, were rather dated and, potentially, not representative of the overall service-connected disability picture in the neck.  The Veteran did, via a personal statement, allege that pain was present in his 2007 examination, although the extent to which that manifestation impeded his movement was not expounded.  Nonetheless, in light of an allegation of worsening, a new, comprehensive VA orthopedic examination, specific in its focus to the neck, was afforded on June 24, 2011.  

In the narrative portion of the examination report, it was noted that the Veteran felt that his condition "[was] worse" than as it manifested at the time of the original grant of service connection.  Specifically, the Veteran alleged that subsequent to being granted service connection, he has experienced increased pain (i.e. pain was present in 2007, but it has become more severe), more frequent episodes of pain, and has had a diminished response to treatment modalities.  The examiner described that the condition was "progressively worse" since its onset.  

With respect to range of motion findings, flexion was noted to be to 30 degrees, extension to 35 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 35 degrees, and right lateral rotation to 40 degrees.  There was no objective notation of pain during testing, and no additional limitations following three episodes of repeated testing were demonstrated.  The Veteran was  expressly noted to not exhibit muscle spasms, atrophy, guarding, tenderness, or weakness in his neck; however, pain was present as the principal manifestation of his disability.  The Veteran did not exhibit abnormal curvature of the spine in any form, and did not have any present ankylosis.  Examination of the musculature and nerves did not reveal any abnormality.  X-rays were conducted, and no arthritic changes were noted, although there was a small "anterior spur formation at C6."  The Veteran was noted to have chronic neck pain, but the imaging report concluded that he had an "essentially normal cervical spine."  The Veteran was noted to be employed in a fulltime capacity and he did not manifest any occupational impairment associated with his neck condition (he is an optometrist and clinical consultant).  With respect to issues in activities of daily living, it was noted that the Veteran had to limit home chores and recreational activities due to chronic neck pain.  

Discussion

Essentially, the evidence indicates that the Veteran experiences a progressive neck sprain, and that he has been previously assessed as having spondylosis in the cervical spine.  There is some resultant limitation of motion that has gotten worse over the course of the appeal, with chronic pain being present, to some degree, since the grant of service connection.  Essentially, when comparing the 2007 and 2011 VA examination reports, it is evident that the disorder did progress in severity with respect to limitation of neck motion.  

Prior to June 24, 2011, the Veteran had forward flexion to 40 degrees and his combined range of motion was greater than 170 degrees.  At no time has the Veteran ever exhibited spinal curvature abnormalities, ankylosis, or gait abnormalities, and muscle spasms have not ever been assessed.  In the June 2011 examination report, the Veteran expressly stated to the examiner that the condition had worsened since the award of service connection two years prior, and thus, the difference in severity with respect to range of motion findings in 2007 and 2011 are readily explained by the progressive nature of the disease process.  

The June 24, 2011 is the first objective recording of the Veteran's neck symptoms having deteriorated since the initial award of service connection.  As the limitation of motion with respect to flexion was not demonstrated to be between 15 and 30 degrees prior to that date, and as the combined range of motion was greater than 170 degrees with no demonstrable spasms or abnormal spinal curvature, the Veteran did not meet the criteria for a rating in excess of 10 percent prior to that date.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239 (2010).  As the Veteran has reported, and as the record has shown, that the disorder is progressive, the more recent increase in severity as noted in the 2011 examination report is consistent both with alleged and objectively demonstrable symptomatology.  However, as the Veteran did not have evidence of the worsening of his neck symptoms until June 2011, entitlement to a rating in excess of 10 percent prior to that time cannot be granted.  Simply, the evidence of record indicates that prior to that time, the Veteran's neck was not as severely disabling.  

With respect to a rating in excess of 20 percent from June 2011 to the present, the Veteran would need to demonstrate that he had limitation of flexion to 15 degrees or less or, alternatively, that he had favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239 (2014). This is, simply, not shown by the evidence of record.  The Veteran's cervical spine disablement, while noted to be progressive, has not been alleged to have worsened since the 2011 examination results.  The Veteran and his representative have not made any such claim, nor have they argued that the most recent examination report of record does not adequately represent the service-connected disability picture.  Indeed, in questioning the accuracy of the earlier 2007 examination report, the Veteran simply asserted that he was not asked about his pain symptoms.  Chronic pain was specifically discussed in 2011, and it was indicated that this is something which was present at earlier times, but has increased in severity since the award of service connection.  In that respect, the examiner adequately addressed the Veteran's allegations and any potential defect in the 2007 report was rectified.  Indeed, although the 2011 examination report is approximately three years old, there is no reason to determine that the findings contained within it do not accurately represent the service-connected disability picture as it has existed since that time.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  As this is the case, the Board cannot conclude that the criteria for the next highest evaluation for cervical sprain have been met.  

Additionally, while pain has been noted to be a limiting factor in both portions of the appeal, at no time has the Veteran been found to demonstrate fatigability, weakness, incoordination, or an additional limitation based on repetitive motion of his neck.  See DeLuca at 202.  

The Veteran's limitation of motion and the functional impairments associated with chronic neck pain are fully considered in the assigned schedular ratings for both periods under appeal.  Additionally, there is no evidence of anything so unique in the service-connected disability picture as to take it out of the norm of what is considered in the assignment of the respective 10 and 20 percent schedular evaluations.  Indeed, the Veteran's symptoms are, essentially, pain on movement with associated limitation of motion as due to non-arthritic and non-disc disease disablement in the neck.  These mechanical orthopedic manifestations, without any documented neurological impairments, are fully considered in the rating criteria applicable to diseases and injuries of the cervical spine.  See 38 C.F.R. § 4.17a.  As this is the case, there is no duty to consider a remand for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet App 111 (2008).  

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case, because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an initial disability rating in excess of 10 percent for cervical sprain/cervical spondylosis, from February 1, 2008 to June 23, 2011, and in excess of 20 percent from June 24, 2011 to the present, is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


